UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from/to 000-50327 (Commission File Number) iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 93-1214598 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3800 Bridge Parkway Redwood Shores, California 94065 (Address of principal executive offices, including zip code) (650) 232-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer. or a non-accelerated filer. See thedefinitions of “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated filero Accelerated filerR Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock, $0.001 par value, as of April 30, 2008 was 61,810,202. iPASS INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 TABLE OF CONTENTS Part I. Financial Information: Item 1. Financial Statements 3 a) Condensed Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007 3 b) Condensed Consolidated Statements of Operations for the three months ended March 31, 2008 and 2007 4 c) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 Item 4T. Controls and Procedures 34 Part II. Other Information: Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 6. Exhibits 37 SIGNATURE 38 EXHIBIT INDEX 39 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) March 31, 2008 December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 67,416 $ 70,907 Short-term investments 2,537 4,258 Accounts receivable, net of allowance for doubtful accounts of $1,462 and $2,792, respectively 36,562 35,938 Prepaid expenses and other current assets 6,720 7,116 Short-term deferred income tax assets 575 575 Total current assets 113,810 118,794 Property and equipment, net of accumulated depreciation of $42,860 and $41,435, respectively 10,424 9,272 Other assets 5,741 4,876 Acquired intangible assets, net 8,454 9,504 Goodwill 79,543 79,543 Total assets $ 217,972 $ 221,989 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 17,470 $ 15,923 Accrued liabilities 13,972 15,788 Deferred revenue — short-term 5,415 6,606 Total current liabilities 36,857 38,317 Deferred tax liability— long-term 575 575 Deferred revenue — long-term 1,722 949 Other long-term liabilities 845 1,040 Total liabilities 39,999 40,881 Stockholders’ equity: Common stock 61 62 Additional paid-in capital 239,952 241,703 Accumulated other comprehensive income (loss) 5 15 Accumulated deficit (62,045 ) (60,672 ) Total stockholders’ equity 177,973 181,108 Total liabilities and stockholders’ equity $ 217,972 $ 221,989 See Accompanying Notes to the Condensed Consolidated Financial Statements 3 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) Three Months Ended March 31, 2008 2007 Revenues $ 48,112 $ 46,888 Operating expenses (1): Network access 20,500 16,270 Network operations 8,674 8,198 Research and development 4,456 5,456 Sales and marketing 10,309 13,426 General and administrative 5,319 5,744 Restructuring charges 4 32 Amortization of intangibles 1,050 1,050 Total operating expenses 50,312 50,176 Operating loss (2,200 ) (3,288 ) Interest income 589 739 Loss before income taxes (1,611 ) (2,549 ) Benefit from income taxes (238 ) (2,081 ) Net loss $ (1,373 ) $ (468 ) Net loss per share: $ (0.02 ) $ (0.01 ) Number of shares used in per share calculations: 61,615,143 62,932,111 (1)Stock-based compensation is included in the following expense line items: Network operations $ 273 $ 135 Research and development 189 274 Sales and marketing 337 242 General and administrative 546 546 See Accompanying Notes to the Condensed Consolidated Financial Statements 4 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended March 31, 2008 2007 Cash flows from operating activities: Net loss $ (1,373 ) $ (468 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of stock-based compensation for employees 1,345 1,197 Amortization of acquired intangibles 1,050 1,050 Depreciation and amortization 1,360 1,317 Deferred income tax — (1,893 ) Provision for doubtful accounts 53 229 Realized gain on investments (29 ) — Changes in operating assets and liabilities: Accounts receivable (677 ) (3,614 ) Prepaid expenses and other current assets 396 (1,003 ) Other assets (865 ) 502 Accounts payable 1,547 224 Accrued liabilities (1,816 ) 30 Deferred revenues (418 ) (102 ) Other liabilities (195 ) (318 ) Net cash provided by (used in) operating activities 378 (2,849 ) Cash flows from investing activities: Purchases of short-term investments (71,613 ) (75,416 ) Sales and maturities of short-term investments 73,438 113,022 Purchases of property and equipment (2,597 ) (949 ) Net cash provided by (used in) investing activities (772 ) 36,657 Cash flows from financing activities: Proceeds from issuance of common stock 75 204 Cash used in repurchase of common stock (3,172 ) (7,020 ) Net cash used in financing activities (3,097 ) (6,816 ) Net increase (decrease) in cash and cash equivalents (3,491 ) 26,992 Cash and cash equivalents at beginning of period 70,907 15,492 Cash and cash equivalents at end of period $ 67,416 $ 42,484 See Accompanying Notes to the Condensed Consolidated Financial Statements 5 iPASS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying financial data has been prepared by iPass Inc. (the “Company” or “iPass”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. The December 31, 2007 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles. However, the Company believes that the disclosures are adequate to make the information presented not misleading. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments (which include normal recurring adjustments, except as disclosed herein) necessary to present fairly the Company’s financial position, results of operations, and cash flows for the interim periods presented. The results of operations for the three months ended March 31, 2008 are not necessarily indicative of the operating results for the full fiscal year or any future periods. Note 2. Summary of Significant Accounting Policies The Company’s significant accounting policies were described in Note 2 of the Company’s audited Consolidated Financial Statements for the fiscal year ended December 31, 2007, included in the Annual Report on Form 10-K. These accounting policies have not significantly changed except as noted below. In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No.157 ("SFAS157"), Fair Value Measurements, which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements.
